Citation Nr: 0907380	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to January 25, 2005 
for the award of nonservice-connected (NSC) pension, to 
include whether there was clear and unmistakable error (CUE) 
in a September 2003 rating decision. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

In September 2006, a Decision Review Officer (DRO) hearing 
was held at the RO and a transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  The September 2003 RO rating decision was reasonably 
supported by evidence then of record, and the evidence does 
not demonstrate that the RO incorrectly applied the statutory 
or regulatory provisions extant at that time such that the 
outcome of the claim would have been manifestly different but 
for the error.

2.  A September 2003 rating decision denied entitlement to 
NSC pension, and notice of the denial, with appellate rights, 
was issued on September 25, 2003.

3.  An appeal of the September 2003 rating decision was not 
completed within one year of issuance of notice thereof.

4.  After the September 2003 rating decision, the first 
communication from the Veteran seeking to reopen a claim of 
entitlement to NSC pension was received on January 25, 2005, 
and no prior document may be construed as a claim for 
entitlement to NSC pension.




CONCLUSIONS OF LAW

1.  A September 2003 rating decision wherein the RO denied 
entitlement to NSC pension did not constitute CUE.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R.  
§ 3.105 (2008).

2.  The criteria for an effective date prior to January 25, 
2005 for entitlement to an award of NSC pension have not been 
met.  38 U.S.C.A. §§ 1521, 5105, 5107, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.340, 
3.342, 3.400, 4.15, 4.16, 4.17 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include earlier effective 
date claims.

As the March 2005 rating decision that is on appeal granted 
entitlement to NSC pension benefits and assigned an effective 
date for the award, statutory notice had served its purpose 
and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
March 2006 statement of the case (SOC) provided notice on the 
"downstream" issue of effective dates of awards and a 
January 2007 supplemental SOC readjudicated the matter, to 
include consideration of CUE in the September 2003 rating 
decision, after the Veteran and his representative responded 
and further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran has had ample opportunity to respond/supplement the 
record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  He has not alleged that notice in 
this case was less than adequate.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008) (holding that "where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues"). 

All evidence relevant to the Veteran's effective date claim 
has been secured.  It is noteworthy that determinations 
regarding effective dates of awards are based, essentially, 
on what was shown by the record at various points in time and 
application of governing law to those findings, and generally 
further development of the evidence is not necessary unless 
it is alleged that evidence constructively of record is 
outstanding.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the effective date claim.  

With regard to the CUE allegation, the Board finds that the 
VCAA is not applicable to this case as a matter of law.  The 
Court has held that the VCAA does not apply to CUE actions.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding VCAA does not apply to Board CUE motions); Baldwin 
v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not 
apply to RO CUE claims).  The general underpinning for the 
holding that the VCAA does not apply to CUE claims is that 
regulations and numerous legal precedents establish that a 
review for CUE is only upon the evidence of  record at the 
time the decision was entered (with exceptions  not 
applicable in this matter).  See Fugo v. Brown, 6 Vet.  App. 
40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 
2001) (affirming the Court's interpretation of 38 U.S.C. § 
5109A that RO CUE must be based upon the evidence of record 
at the time of the decision); Disabled Am. Veterans v. Gober, 
234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE 
regulations to this effect).  

In any case, the record reflects that the appellant was 
provided the legal criteria pertinent to the issue of CUE in 
a January 2007 supplemental SOC.  Further, there is no 
factual dispute to which development of the evidence would be 
pertinent.  As there is no need to develop evidence, there is 
nothing of which to notify the appellant.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Additionally, the 
Veteran has submitted his contentions in support the CUE 
claim.  

Legal criteria and analysis

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A.  
§ 1521(a); 38 C.F.R. § 3.342(a).  There is total disability 
when there is present any impairment of the mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R.  
§ 3.340(a)(1).  A disability is permanent if the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340(b); Talley v. Derwinski, 
2 Vet. App. 282, 285 (1992).

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Also, applicable regulatory 
and statutory provisions stipulate that the effective date 
for an award of pension based on a claim reopened after final 
disallowance, as in the instant case, will be the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(r); see 
also 38 U.S.C.A. § 5110(a).

Under 38 C.F.R. § 4.17, a total disability rating may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation, in the judgment of the 
rating agency, because of his disabilities.  Where there is a 
single disability, it must be ratable at 60 percent or more; 
and if there are two or more disabilities, at least one 
disability shall be ratable at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  When the percentage 
requirements are met and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if a veteran is found to be unable to secure 
and follow substantially gainful employment by reason of such 
disability.  38 C.F.R.  
§§ 4.16(a), 4.17.  In adjudicating pension claims, the RO 
must assign a percentage evaluation for each identifiable 
disability.  Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Talley v. Derwinski, 2 Vet. App. 282 (1992).  

The effective date for a claim for disability pension 
received on or after October 1, 1984 is the date of receipt 
of the claim.  38 U.S.C.A. § 5110; 38 C.F.R.  
§ 3.400(b)(1)(ii).  However, an award of disability pension 
may not be effective prior to the date entitlement arose.  38 
C.F.R. § 3.400(b)(1).  If, within one year from the date on 
which a claimant became permanently and totally disabled, the 
claimant files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of the claimant's own willful misconduct, was 
so incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the claimant became 
permanently and totally disabled, the pension award may be 
made effective from the date of receipt of the claim or the 
date on which the claimant became permanently and totally 
disabled, whichever is to the advantage of the claimant.  38 
C.F.R. § 3.400(b)(1)(ii)(B).  For the purposes of this 
subparagraph, the presumptive provisions of 38 C.F.R. § 
3.342(a) do not apply.  Id. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  If a 
formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claims must identify the benefit 
sought.  38 C.F.R. § 3.155(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran contends that the effective date for the award of 
NSC pension benefits should be in May 2003.  Specifically, 
the Veteran contends that the date should be May 28, 2003, 
the date that a claim to reopen for NSC pension benefits was 
received after he was originally denied NSC benefits in 1999.  
See Notice of Disagreement (NOD), received in November 2005.  
The Veteran argues that he considered himself to be totally 
disabled for the first time in 2003.  Id.  

Initially, the Board finds that a brief review of the 
procedural history of the issue would be useful.  A rating 
decision, dated in August 1999, denied entitlement to NSC 
pension.  The Veteran was informed of this rating decision 
via a letter dated September 16, 1999.  The record does not 
reflect that the Veteran filed a NOD within one year of the 
notice of the August 1999 decision; therefore, the August 
1999 rating decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (2008).  On May 28, 2003, VA received a VA 
Form 21-526, Application for Compensation and/or Pension, 
from the Veteran.  It was indicated on the VA Form 21-526 
that the Veteran was only seeking VA pension benefits.  A 
rating decision, dated in September 2003, denied entitlement 
to NSC pension.  The Veteran was notified of the September 
2003 rating decision via a letter dated September 25, 2003.  
A timely NOD was not filed following notice of the September 
2003 rating decision.  Hence, the September 2003 rating 
decision is final and not subject to revision in the absence 
of CUE in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd 
v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  

Thereafter, the Veteran filed a VA Form 21-527, received 
January 25, 2005, seeking to reopen his claim for NSC 
pension.  The Veteran indicated on the form that his back had 
gotten worse and he was reapplying for pension.  The March 
2005 rating decision on appeal awarded NSC pension benefits 
and assigned an effective date of January 25, 2005, the date 
of receipt of claim.   

Prior to addressing the issue of CUE, the question before the 
Board is whether subsequent to the September 2003 rating 
decision and prior to January 25, 2005, the Veteran 
communicated a timely NOD, or an intent to reopen his claim 
seeking entitlement to NSC pension.  38 C.F.R. § 3.155.  
There is nothing in the record to suggest that he did either.  
Nothing in the claims file received during this time period 
may be construed as a NOD or a formal or informal claim 
seeking to reopen the issue of entitlement to NSC pension.  
The Veteran does not allege he submitted a timely NOD or an 
earlier application to reopen the claim.  Indeed, the first 
document received by VA after notice of the September 2003 
rating decision was the Veteran's petition to reopen his 
previously disallowed claim for NSC pension, received in 
January 2005 and on which he had related that he was 
reapplying for pension. This statement was received well 
beyond the one-year appeal period.  

The Board has reviewed the record and cannot find a 
formal/informal NSC pension claim dated before January 25, 
2005.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992) (noting that the Board must look at all communications 
that can be interpreted as a claim, formal or informal, for 
VA benefits).  In this regard, the Board notes a letter of 
record from "Next Friend of Claimant," dated January 11, 
2005 and date stamped as received by VARO Detroit on January 
12, 2005, indicating that the Veteran wanted to establish an 
informal claim for VA compensation or pension benefits in 
accordance with 38 C.F.R. § 3.155(a).  It was noted in this 
letter that all necessary documentation would be forthcoming.  
The Board notes that 38 C.F.R. § 3.155(a) indicates that an 
informal claim from a "next friend" is only acceptable if 
the claimant is not sui juris.  See Sagainza v. Derwinski, 1 
Vet. App. 575, 579 (1991) (defining sui juris as "having 
capacity to manage one's own affairs" (citing BLACK'S LAW 
DICTIONARY 1434 (6th ed. 1990))).  The record does not reflect 
that the Veteran was not sui juris.  See, e.g., Report of VA 
Discharge Summary, dated in January 2005 (noting that the 
Veteran was cooperative, alert and oriented times three, had 
appropriate affect, fair insight and judgment, and no signs 
of psychosis or suicidal/homicidal ideation).   

In the present case, the record reflects that the Veteran 
filed a petition to reopen his claim for entitlement to NSC 
pension which was received by VA on January 25, 2005.  
Although the evidence of record does not reveal an exact date 
upon which the entitlement arose, the Board notes that such 
information is not required in order to conclude that the 
January 25, 2005 effective date of the award, selected by the 
RO, was appropriate.  Here, the law and regulation state that 
the effective date for a claim for pension will be the date 
of claim or date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b), (r).  Thus, even 
if entitlement arose prior to January 25, 2005-the date of 
receipt of claim to reopen-the later date is the controlling 
date that would be the governing consideration in assessing 
the effective date appropriately to be assigned in this case.  
Here, the only evidence within a year prior to the presently 
assigned January 25, 2005 effective date is a VA report, 
dated May 5, 2004.  However, the May 5, 2004 VA report does 
not reflect any treatment on that date as it was noted that 
the Veteran failed to show up for an appointment.  

Additionally, in this case, there is no evidence in the 
record that the Veteran was prevented by reasons of an 
incapacitating disability from filing his claim.  Therefore, 
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(b)(1)(ii)(B) do 
not apply.

In sum, the Board finds the January 25, 2005 effective date 
for the award of NSC pension is appropriate as it is the date 
of receipt of the Veteran's application to reopen.  38 C.F.R. 
§ 3.400(r).  

There remains one possible means by which the Veteran could 
be awarded an earlier effective date for his award of NSC 
pension.  Specifically, if, as the Veteran argues, there is a 
showing of CUE with respect to the unappealed September 2003 
rating decision wherein the RO denied entitlement to NSC 
pension, then that determination would cease to be final and 
a claim date retroactive to May 2003 (the date of his claim 
to reopen) could be applied.  Regarding allegations of CUE in 
a September 2003 rating decision, the Veteran argues that the 
AOJ failed to consider two disabilities (hepatitis C and 
degenerative changes of the thoracic spine) and that if 
consideration was given to these two disabilities, the result 
would have been the award of NSC pension benefits in 2003.  
(See September 2006 RO hearing Transcript "Tr." at 1-2.)  
Thus, it is necessary to revisit the September 2003 rating 
decision.  The Board finds no prejudice to the Veteran in 
considering the CUE claim at present because the RO 
considered the merits of the CUE claim in the January 2007 
supplemental SOC.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (noting where the Board addresses a question that has 
not been addressed by the RO, the Board must consider whether 
the veteran has been prejudiced thereby).

In general, previous determinations on which an action was 
predicated, including decisions regarding increased 
evaluations, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the undebatable conclusion, to which reasonable 
minds could not differ, that the result in the decision in 
question would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). The 
claimant must assert more than a mere disagreement as to how 
the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. 
App. 52 (1996).  When attempting to raise a claim of CUE, a 
claimant must describe the alleged error with some degree of 
specificity, and provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo, 6 Vet. App. at 44.

For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE had the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  For this reason, a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 314; see also Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  As such, evidence that 
was not of record at the time of the decision cannot be used 
to determine if CUE occurred.  See Porter v. Brown, 5 Vet. 
App. 233 (1993).  The Court has further held that simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed the evidence can never rise to the 
stringent definition of CUE.

The September 2003 rating decision denied entitlement to NSC 
pension because the Veteran had disabilities that combined to 
a total evaluation of 50 percent, which fails to meet the 
percentage requirements of 38 C.F.R. § 4.16.  It also appears 
that the September 2003 rating decision considered other 
applicable factors, to include the Veteran's age, level of 
education, and occupational background.

The September 2003 rating decision was primarily based on the 
report of a September 2003 VA general examination.  After 
taking a medical history from the Veteran and performing a 
physical examination, the 2003 VA examiner diagnosed the 
Veteran with (1) degenerative joint and disc disease of the 
lumbosacral spine; (2) degenerative joint disease of the left 
shoulder joint; (3) minimal degenerative joint disease of the 
right knee joint; (4) refractive error of both eyes (uses 
reading glasses); and (5) hemorrhoids, by history.  On the 
bases of the September 2003 VA examination, the RO assigned 
the Veteran a 20 percent rating for splenectomy under 
Diagnostic Code 7706 (the only and maximum schedular rating 
available for this diagnostic code).  A 20 percent rating was 
also assigned for degenerative joint disease of the left 
shoulder under Diagnostic Code 5201 as it was noted that the 
Veteran could raise his left arm slightly above his shoulder.  
The RO assigned 10 percent ratings for the Veteran's 
degenerative joint disease of the lumbosacral spine and right 
knee under Diagnostic Code 5293 and Diagnostic Code 5010, 
respectively.  The RO noted that the evidence showed the 
movements of the lumbar spine and right knee were normal.  A 
noncompensable rating was assigned under Diagnostic Code 7336 
for hemorrhoids as the Veteran reported that he used to have 
hemorrhoids several years ago.  It was also noted in the 
September 2003 rating decision that the Veteran was 54 years 
old, had reported his level of education as 12th grade, and 
had last worked in December 2002 as a laborer.  

One means of establishing CUE is to demonstrate that the 
correct facts, as they were known at the time, were not 
before the adjudicator at the time of the final decision 
being challenged.  See Russell, 3 Vet. App. at 313-14.  
However, upon review of the evidence then of record in 2003, 
it can be seen that the RO correctly stated the facts 
pertinent to the Veteran's claim.  Even though the September 
2003 rating decision did not explicitly list the VA treatment 
reports of record at that time, it is presumed that such 
evidence was reviewed.  Indeed, the Veteran's VA Form 21-526, 
received in May 2003, was not explicitly listed on the 
September 2003 rating decision, but it is evident that it was 
considered as the September 2003 rating decision referenced 
the Veteran's age and last occupational experience as 
reported in this VA form submitted by the claimant.  Thus, 
one basis for a finding of CUE has been eliminated here.  

Another means by which to establish CUE is to demonstrate 
that the adjudicator incorrectly applied the statutory or 
regulatory provisions extant at the time.  See id. at 313.  
Moreover, such misapplication must result in an error that is 
undebatable, such that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made.  Id.  In essence, then, in order for the Veteran to 
prevail in his contention of CUE, he must demonstrate that 
the evidence of record at the time of the earlier decision 
could have resulted in only one possible conclusion, namely, 
that he was entitled to NSC pension in 2003 because the RO 
failed to consider two pertinent conditions that would have 
enabled him to meet the percentage requirements of 38 C.F.R. 
§ 4.16.

Again, the Veteran argues that the two conditions, hepatitis 
C and degenerative changes of the thoracic spine, that were 
noted on the Veteran's 2005 VA examination existed in 2003 
but were not documented, so the claim for NSC pension should 
have been granted in 2003, with an effective date of May 28, 
2003.  (See September 2006 RO hearing Tr. at 1-2.)  In 
essence, the Veteran claims that the RO in the September 2003 
rating decision incorrectly applied the statutory or 
regulatory provisions extant at the time to the available 
evidence, thus failing to award NSC pension benefits.  

The report of the September 2003 VA examination does not 
reflect any complaints, findings, or diagnosis of Hepatitis 
C.  Although the Veteran reported low back pain and back 
spasms on and off for the past year, physical examination 
revealed minimal tenderness over the lumbosacral area and no 
paraspinal muscle spasm.  The 2003 VA examiner noted that the 
movements of the cervical and dorsolumbar spine were within 
normal range.  The September 2003 VA examination report also 
reflects that X-rays of the lumbosacral spine, dated in 
December 2002, revealed degenerative changes with mild 
narrowing of the disc space of L3-L4.  Additionally, VA 
treatment records, mostly dated in 2003, do not reflect 
findings related to or a diagnosis of hepatitis C.  These VA 
treatment reports do reflect complaints and treatment for low 
back pain.  See VA Neurology report, dated in January 2003; 
see also Report of history and physical, dated in March 2003.  
Additionally, the Veteran's formal application for VA pension 
benefits, received May 28, 2003, reflects in Part D that he 
claimed that low back problems, left shoulder, right knee, 
and arthritis prevent him from working.  

In light of the foregoing, the Board finds that the evidence 
of record in September 2003 did not require a finding that, 
in addition to the disabilities considered by the RO, that 
the Veteran also had hepatitis C and degenerative joint 
disease of the thoracic spine which were permanent 
disabilities causing the Veteran to be unable to secure and 
follow a substantially gainful occupation.  Based on the 
evidence of record, including the September 2003 VA 
examination report and VA outpatient treatment reports, the 
RO's denial of NSC pension is logical and permissible.  
Notably, the Veteran did not claim hepatitis C or a 
dorsal/thoracic spine disability on his application for NSC 
pension benefits received in May 2003.

The Board acknowledges the Veteran's contention that the VA 
examiner in September 2003 failed to document two of his 
disabilities.  In this regard, the Board notes that failure 
to fulfill the duty to assist and a disagreement as to how 
the facts were weighed or evaluated are not examples of CUE.  
The Board also acknowledges the argument by the Veteran's 
representative in the January 2009 informal hearing 
presentation that the standard for NSC pension is lower than 
that for a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  
As set forth above, the Board has considered the appropriate 
and applicable laws and regulations.

For the foregoing reasons, the Board finds that the September 
2003 rating decision is valid and remains final.  38 U.S.C.A. 
§ 7105 (West 2002).  This being the case, the earliest 
possible effective date permitted for the claim to reopen is 
January 25, 2005, the date of receipt of the Veteran's 
petition to reopen a claim of entitlement to NSC pension 
after the last final RO determination in September 2003.  As 
this is the effective date presently assigned for the award 
of NSC pension, the Veteran's claim of entitlement to an 
earlier date must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than January 25, 
2005 for an award of NSC pension, to include whether there 
was CUE in a September 2003 rating decision, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


